COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00318-CR


Sherry Elizabeth Branch                 §    From Criminal District Court No. 4

                                        §    of Tarrant County (1265545D)

v.                                      §    December 21, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00318-CR


SHERRY ELIZABETH BRANCH                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Sherry Elizabeth Branch attempts to appeal from her conviction

for possession of less than one gram of methamphetamine. The trial court’s

certification states that this is “a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). On July 23, 2012, we notified

Branch that the appeal would be dismissed pursuant to the trial court’s

certification unless she or any party desiring to continue the appeal filed a
      1
      See Tex. R. App. P. 47.4.


                                        2
response on or before August 2, 2012, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. We have not received a response.

Therefore, in accordance with the trial court’s certification, we dismiss the appeal.

See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 21, 2012




                                         3